Citation Nr: 1725685	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-15 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Appellant served on active duty for training from May 1985 to August 1985 with the U.S. Army National Guard of California.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Appellant filed a Notice of Disagreement (NOD) in December 2009 and the RO issued a Statement of the Case (SOC) in April 2011.  In June 2011, the Appellant perfected a timely appeal of the claim with the filing of a VA Form 9 (substantive appeal).

In December 2013, the Appellant testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

In July 2014, the Board remanded this claim for additional development.  Thereafter, the Board denied service connection for a bilateral foot disorder in a January 2016 decision.  The Appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 24, 2017 Order, the Court granted a March 2017 Joint Motion for Partial Remand (JMPR) and vacated the January 2016 Board decision insofar as it denied service connection for a bilateral foot disorder.  This claim has been remanded to the Board for further development and re-adjudication consistent with the terms of the JMPR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that she has a bilateral foot disorder as a result of wearing ill-fitting boots during basic training.  

In its July 2014 remand, the Board directed that the Appellant be provided with a VA examination of her feet and specifically requested that "[i] In rendering the opinion, the examiner is directed to discuss... her statements regarding ill-fitting boots during Basic Training."  Thereafter, the August 2014 VA examiner opined the following: "On Sept 12, 1985, veteran was diagnosed with Achilles tendonitis.  Current condition of feet is not related to Achilles tendonitis or use of ill-fitting military boots."

In January 2016, the Board denied the Appellant's service connection claim, relying, in part, on the August 2014 VA opinion.  The Appellant appealed the January 2016 denial to the Court.  The parties to the March 2017 JMPR agreed that the August 2014 VA opinion was inadequate because it (1) failed to provide any explanation as to why the Appellant's foot condition was unrelated to Achilles tendonitis or the use of ill-fitting military boots, and (2) failed to address the Appellant's statements regarding ill-fitting boots in basic training.  

As noted, the Court issued a March 2017 Order vacating the January 2016 Board decision insofar as it denied service connection for a bilateral foot disorder.  This claim has been returned to the Board for further development.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to determine the nature and etiology of the Veteran's claimed bilateral foot disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed foot disorder (see August 2014 VA Foot Examination, diagnosing bilateral flat feet, plantar fasciitis, and DJD of 1st MT joints with bunions) is related to a disease or injury incurred in or aggravated by active duty for training (ACDUTRA), to include the Sept 12, 1985, diagnosis of Achilles tendonitis, and/or the wearing of ill-fitting military boots during basic training. 

In rendering the requested opinion, the examiner must address both the diagnosis of Achilles tendonitis as well as the Appellant's statements concerning injury to her feet through the wearing of ill-fitting military boots during basic training.  

The underlying reasons for the opinion expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility" but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received.  If the benefit sought is not granted, the Appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




